

EXHIBIT 10.3


GAIN CAPITAL HOLDINGS, INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT and any appendix thereto (collectively, the
"Agreement"), dated as of [DATE] (the "Date of Grant"), is delivered by GAIN
Capital Holdings, Inc. (the "Company") to _________________ (the "Grantee").


RECITALS
A.The GAIN Capital Holdings, Inc. 2015 Omnibus Incentive Compensation Plan (the
"Plan") provides for the grant of awards in the form of stock units with respect
to shares of common stock of the Company ("Company Stock"). A copy of the Plan
is available on the Company's intranet site at http://intranet/default.aspx.
B.The Board of Directors of the Company (the "Board") has appointed the
Compensation Committee of the Board (the "Committee") to administer the Plan.
Pursuant to such authority, the Committee has decided to make a restricted stock
unit grant under the Plan as an inducement for the Grantee to promote the best
interests of the Company and its stockholders. Unless otherwise indicated, all
references in this Agreement to the "Board" shall be deemed to refer to the
Committee acting in its appointed or delegated role with respect to
administration of the Plan.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1.Grant of Restricted Stock Units.
    Subject to the terms and conditions set forth in this Agreement and the
Plan, the Company hereby grants the Grantee a number of stock units determined
in accordance with Section 3 below, subject to the restrictions set forth below
and in the Plan (the "Restricted Stock Units").
2.
Restricted Stock Unit Account.

Restricted Stock Units represent hypothetical shares of Company Stock, and not
actual shares of Company Stock. Each Restricted Stock Unit is equivalent in
value to one share of Company Stock and shall represent the Company's commitment
to issue one share of Company Stock at a future date, subject to the terms of
the Agreement and the Plan. The Company shall establish and maintain a
bookkeeping account on its records, and shall record in such account the number
of Restricted Stock Units granted to the Grantee. No shares of Company Stock
shall be issued to the Grantee at the time the Restricted Stock Units are
granted, and the Grantee shall not be, nor have any of the rights or privileges
of, a stockholder of the Company with respect to any Restricted Stock Units
recorded in the account. The Grantee shall not have the right to receive any
dividends or other distributions with respect to Restricted Stock Units. The
Grantee shall not have any interest in any fund or specific assets of the
Company by reason of the grant of Restricted Stock Units or the Restricted Stock
Unit account established for the Grantee.
3.
Vesting of Restricted Stock Units.

(a)  The Restricted Stock Units granted pursuant to this Agreement are
performance-based.
The number of Restricted Stock Units subject to this Agreement shall be
determined based on the Company’s actual two-year operating cash flow for fiscal
years 2018 and 2019 as compared to an operating cash flow target (the
“Performance Target”) established by the Committee and with reference to a
target grant amount of ______ Restricted Stock Units (the “Grant Target”). The
number of Restricted Stock Units subject to this Agreement shall be determined
as follows:






Results
 
Number of Restricted Stock Units
Below 50% of Performance Target


 
0
Between 50 and 100% of Performance Target




   
 
Grant Target multiplied by percentage of Performance Target achieved (e.g. at
90% achievement of Performance Target, 90% of Grant Target is granted)


More than 100% of Performance Target
 
Grant Target multiplied by the product of the Performance Target achieved
multiplied by 1.25 (e.g. at 110% achievement of Performance Target, 137.5% (110
x1.25) of Grant Target is granted)

    
; provided, however, the number of Restricted Stock Units granted shall never
exceed 250% of the Grant Target.
Assuming no subsequent restatement or adjustment to the previously calculated
financial results, the Restricted Stock Units shall vest according to the
following schedule, if the Grantee continues to be employed by, or provide
service to, the Company or any of its subsidiaries from the Date of Grant until
the applicable vesting date:


Date
 
Restricted Stock Units Vesting
Second Anniversary of Date of Grant
 
65%
Third Anniversary of Date of Grant
 
35%



The vesting of the Restricted Stock Units shall be cumulative, but shall not
exceed 100% of the Restricted Stock Units. If the foregoing schedule would
produce fractional Units, the number of Restricted Stock Units that become
vested shall be rounded to the nearest whole Unit.


(b)    Without limiting the generality of Section 6 below, if, in connection
with a Change of Control, the Board determines that the Restricted Stock Units
will be assumed or replaced by a successor and the Grantee's employment or
service with the Company or any of its subsidiaries is subsequently terminated
coincident with or within one year following a Change of Control (as defined
below) either (i) by the Grantee for Good Reason (as defined below) or (ii) by
the Company or its successor other than for Cause (as defined below), death or
Disability (as defined below), the Restricted Stock Units, to the extent that
they have not yet become fully vested as of the date of such employment or
service termination, will immediately vest as follows: (i) if the Change of
Control occurs on or before December 31, 2019 (i.e., the end of the two-year
operating cash flow performance period) and the employment or service
termination occurs on or before December 31, 2019, the Restricted Stock Units
will accelerate to vest at 100% of the Grant Target, (ii) if the Change of
Control occurs on or before December 31, 2019 and the employment or service
termination occurs after December 31, 2019, the Restricted Stock Units will
accelerate to vest at the greater of the number earned based on the Company’s
actual performance or 100% of the Grant Target, and (iii) if the Change of
Control occurs after December 31, 2019, the Restricted Stock Units will
accelerate to vest at the number earned based on the Company’s actual
performance. As used herein, "Good Reason" means that, without the Grantee's
consent, any of the following has occurred: (i) a material diminution in the
Grantee's authority, duties, responsibilities or job title; (ii) a diminution in
the Grantee's base salary; provided, however, that a diminution in total target
compensation opportunity (including a diminution in target incentive
compensation or a diminution in annual equity grants, in each case as compared
to the corresponding amounts for the fiscal year that immediately precedes the
fiscal year in which an event of Good Reason has occurred, as set forth in a
notice to the chief executive officer of the Company pursuant to an employment
agreement then in effect between the Company or its successor and the Grantee,
shall also constitute “Good Reason”; (iii) a relocation of the Company’s
principal offices in Bedminster, New Jersey or of the Grantee’s principal office
(if different), to a location that is not within the New York metropolitan area;
or (iv) any action or inaction by the Company or its successor that constitutes
a material breach by the Company or its successor of its obligations under an
employment agreement then in effect between the Company or its successor and the
Grantee.
As used herein, “Change of Control” has the meaning attributed to it in Section
6 below.


As used herein, a “Disability” means the incapacity of the Grantee, on more than
75% of the standard business days (Monday through Friday) over any six (6) month
period, due to injury, illness, disease, or bodily or mental infirmity, to
engage in the performance of all of the essential functions of the Grantee’s
position, in spite of any reasonable accommodation.


As used herein, “Cause” means any of the following, as determined by the Board:
(i) the Grantee’s material breach of an employment agreement then in effect
between the Company or its successor and the Grantee; (ii) the Grantee’s gross
negligence (other than as a result of disability or occurring after the
Grantee’s provision of notice in connection with a resignation for Good Reason)
or willful misconduct in carrying out his duties hereunder, resulting in harm to
the Company; (iii) the Grantee’s material breach of any of his fiduciary
obligations as an officer of the Company; (iv) any conviction by a court of law
of, or entry of a pleading of guilty or nolo contendere by the Grantee with
respect to, a felony or any other crime for which fraud or dishonesty is a
material element, excluding traffic violations; (v) the Grantee willfully or
recklessly engages in conduct which either is materially injurious to the
Company, monetarily or otherwise.


For purposes of determining Cause, no act or omission by the Grantee shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Grantee’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (a) authority
given pursuant to a resolution duly adopted by the Board, or (b) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Grantee in good faith and in the best interests of the Company.
In addition, as to items (i)-
(iii) above, if the action or inaction in question is susceptible of a cure,
then no finding of Cause shall occur prior to written notice to the Grantee
setting forth in reasonable detail the action or inaction at issue, and the
Grantee’s failure to cure such condition following a cure period of no less than
fifteen (15) days.


(c) If, other than in connection with a Change of Control, the Grantee’s
employment or service with the Employer is terminated (i) by the Grantee for
Good Reason or (ii) by the Company or its successor other than for Cause, death
or Disability, notwithstanding any provision to the contrary in this Agreement
or the Plan (or a successor plan), all shares of Company Stock subject to the
Restricted Stock Units that would have vested from the Date of Grant through the
end of the eighteen (18) month period following the Grantee’s termination date
if the vesting schedule for such grants were based on a monthly vesting
schedule, as opposed to the vesting schedule set forth in this Agreement, shall
become vested on the Grantee’s termination date. In such circumstances, the
number of Restricted Stock Units subject to this Agreement shall be determined
as follows: (i) if the employment or service termination occurs on or before
December 31, 2019, based on the assumed achievement of 100% of the Performance
Target, and (ii) if the employment or service termination occurs after December
31, 2019, based on the Company’s actual performance.
(d) After the Restricted Stock Units vest in accordance with subsection (a), (b)
or (c) above, the Grantee shall receive payment in settlement of such vested
Restricted Stock Units, as described in Section 5 below.
4.
Termination of Restricted Stock Units.

(a)    Except as provided herein (including, without limitation, Section 3
hereof), in the Plan or in the employment agreement then in effect between the
Company or its successor and the Grantee, if the Grantee ceases to be employed
by, or provide service to, the Company or any of its subsidiaries for any reason
before the Restricted Stock Units become vested, any Restricted Stock Units that
have not yet vested shall automatically terminate and shall be forfeited as of
the date on which the Grantee ceases to be employed by, or provide service to,
the Company or the Grantee’s employer. For the avoidance of doubt, except as
provided herein, in the Plan or in the employment agreement then in effect
between the Company or its successor and the Grantee, in the event of
termination of the Grantee’s employment or service (whether or not in breach of
local labor laws and whether or not later found to be invalid), the Grantee’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate effective as of the date that the Grantee is no longer employed by, or
providing service to, the Company or the Grantee’s employer and will not be
extended by any notice period mandated under local law (e.g., employment or
service would not include a period of “garden leave” or similar period pursuant
to local law); the Board shall have the exclusive discretion to determine when
the Grantee is no longer employed or providing service for purposes of the
Restricted Stock Units grant.
(b)    No payment shall be made with respect to any unvested Restricted Stock
Units that are forfeited as described in this Section 4.
5.
Settlement of Restricted Stock Units.

(a)    The Grantee shall receive payment, subject to satisfaction of the
Grantee's tax withholding obligations as described below, with respect to such
vested Restricted Stock Units in the form of shares of Company Stock on the date
that the Restricted Stock Units become vested and nonforfeitable. However, if a
scheduled issuance date falls on a Saturday, Sunday or U.S. federal holiday,
such issuance date shall instead fall on the next following day that the
principal executive offices of the Company are open for business. The Grantee is
not required to make any monetary payment (other than applicable tax
withholding, if required) as a condition to settlement and payment of the
Restricted Stock Units. The Company will issue to the Grantee, in settlement of
the Grantee's vested Restricted Stock Units and subject to the provisions of
subsection 5(b) below, the number of whole shares of Company Stock that equals
the number of whole Restricted Stock Units that become vested, and such vested
Restricted Stock Units will terminate and cease to be outstanding upon such
issuance of the shares of Company Stock. Upon issuance of such shares, the
Company will determine the form of delivery (e.g., a stock certificate or
electronic entry evidencing such shares) and may deliver such shares of Company
Stock on the Grantee's behalf electronically to the Company's designated stock
plan administrator or such other broker-dealer as the Company may choose at its
sole discretion, within reason.
(b)    All obligations of the Company under this Agreement shall be subject to
the rights of the Company or the Grantee’s employer as set forth in the Plan to
withhold amounts required to be withheld for any taxes, if applicable.
Regardless of any action the Company or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or the Grantee’s employer. The Grantee further acknowledges that
the Company and/or the Grantee’s employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the issuance of
shares of Company Stock upon settlement of the Restricted Stock Units, the
subsequent sale of shares of Company Stock acquired pursuant to such issuance
and the receipt of any dividends and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate the Grantee’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Grantee has become subject
to tax in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, the Grantee
acknowledges that the Company and/or the Grantee’s employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or the Grantee’s employer to satisfy all Tax-Related Items. In this regard,
the Grantee authorizes the Company and/or the Grantee’s employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i) withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Grantee’s employer; or (ii) withholding from
proceeds of the sale of shares of Company Stock acquired upon vesting of the
Restricted Stock Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); or (iii) withholding in shares of Company Stock to be issued
upon vesting of the Restricted Stock Units. If the Grantee is subject to the
short-swing profit rules of Section 16(b) of the Securities Exchange Act of 1934
and the Company elects to satisfy the obligations by withholding in shares of
Company Stock, the Grantee is advised to consult with his or her personal legal,
tax, or financial advisor.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Company Stock, for tax purposes,
the Grantee is deemed to have been issued the full number of shares of Company
Stock subject to the vested Restricted Stock Units, notwithstanding that a
number of the shares of Company Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Grantee’s
participation in the Plan.
Finally, the Grantee shall pay to the Company or the Grantee’s employer, as the
case may be, any amount of Tax- Related Items that the Company or the Grantee’s
employer may be required to withhold or account for as a result of the Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Company
Stock or the proceeds of the sale of shares of Company Stock if the Grantee
fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.
(c)    Notwithstanding the foregoing, in the event that (i) the Grantee is
subject to the Company's policy permitting employees to sell shares of Company
Stock only during certain "window" periods, in effect from time to time or the
Grantee is otherwise prohibited from selling shares of Company Stock in the
public market and any shares of Company Stock covered by the Grantee's
Restricted Stock Units are scheduled to be issued on a day (the "Original
Distribution Date") that does not occur during an open "window period"
applicable to the Grantee, as determined by the Company in accordance with such
policy, or does not occur on a date when the Grantee is otherwise permitted to
sell shares of Company Stock in the open market, and (ii) the Company elects not
to satisfy its tax withholding obligations by withholding shares of Company
Stock from the Grantee's distribution and such Tax-Related Items have not
otherwise been satisfied in accordance with Section 5(b), then, at the Company’s
election, such shares of Company Stock may not be issued and delivered on such
Original Distribution Date and shall instead be issued and delivered on the
first business day of the next occurring open "window period" applicable to the
Grantee pursuant to such policy (regardless of whether the Grantee is still
providing continuous services at such time) or the next business day when the
Grantee is not prohibited from selling shares of Company Stock in the open
market, but in no event later than the fifteenth day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date occurs. In all cases, the issuance and delivery of shares of
Company Stock under this Agreement is intended to comply with U.S. Treas. Reg. §
1.409A-1(b)(4) and shall be construed and administered in such a manner.
Notwithstanding anything in the Plan to the contrary, in no event shall the
Board exercise its discretion to accelerate the payment or settlement of the
Restricted Stock Units where such payment or settlement constitutes deferred
compensation within the meaning of section 409A of the Code unless, and solely
to the extent that, such accelerated payment or settlement is permissible under
U.S. Treas. Reg. § 1.409A- 3(j)(4) or any successor provision.
(d)    The obligation of the Company to deliver Company Stock shall be subject
to the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the shares of Company Stock
upon any securities exchange or under any state, federal or foreign law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Company Stock, the shares of Company Stock may not be issued in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Board.
The issuance of shares of Company Stock to the Grantee pursuant to this
Agreement is subject to any applicable taxes and other laws or regulations of
the United States or of any state or U.S. or foreign government having
jurisdiction thereof.
6.Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Stock Units, and, in the event of a Change
of Control, the Board may take such actions as it deems appropriate pursuant to
the Plan.
Notwithstanding anything in this Agreement, the Plan or otherwise to the
contrary, including in any employment agreement between the Company and the
Grantee, a “Change of Control” shall mean a (I) Change in Ownership of the
Company, (II) Change in Effective Control of the Company, or (III) Change in the
Ownership of Assets of the Company, in the case of each of clauses (I), (II) or
(III), as described herein and construed in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and Treasury
guidance issued thereunder (the “Code”), or (IV) a liquidation or dissolution of
the Company; except that no Change of Control shall be deemed to occur as a
result of a change of ownership resulting from the death of a stockholder or a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote).


(I)A “Change in Ownership of the Company” shall occur on the date that any one
Person acquires, or Persons Acting as a Group acquire, ownership of the capital
stock of the Company that, together with the stock held by such Person or Group,
constitutes more than 50% of the total fair market value or total voting power
of the capital stock of the Company. However, if any one Person is, or Persons
Acting as a Group are, considered to own more than 50% of the total fair market
value or total voting power of the capital stock of the Company, the acquisition
of additional stock by the same Person or Persons Acting as a Group is not
considered to cause a Change in Ownership of the Company or to cause a Change in
Effective Control of the Company (as described below). An increase in the
percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock.


(II)A “Change in Effective Control of the Company” shall occur if, in any
12-month period, (i) a Person, or Persons Acting as a Group, acquires ownership
of capital stock of the Company possessing 30% or more of the total voting power
of the capital stock of the Company or (ii) a majority of members of the Board
are not Continuing Directors. “Continuing Directors” means, as of any date of
determination, any member of the Board who (a) was a member of the Board on the
Date of Grant or (b) was nominated for election, elected or appointed to the
Board with the approval of a majority of the Continuing Directors who were
members of the Board at the time of such nomination, election or appointment
(either by a specific vote or approval of the Company’s proxy statement in which
such member was named as a nominee for election as a director, without objection
to such nomination).


(III)A “Change in the Ownership of Assets of the Company” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


The following rules of construction apply in interpreting the definition of
Change of Control:


(A)A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by the Company and by
entities controlled by the Company or an underwriter of the capital stock of the
Company in a registered public offering.


(B)Persons will be considered to be “Persons Acting as a Group” (or “Group”) if
(i) they are considered to be acting as a group within the meaning of Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder or (ii) they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. If a Person owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a Group with other shareholders only with respect to the ownership
in that corporation before the transaction giving rise to the change and not
with respect to the ownership interest in the other corporation. Persons will
not be considered to be acting as a Group solely because they purchase assets of
the same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.


(C)
For purposes of the definition of Change of Control, “fair market value” shall
be determined by the Board.



(D)A Change of Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of the
Company.
(E)
For purposes of the definition of Change of Control, Code Section 318(a) applies
to determine stock

ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treas.
Reg. § 1.83-3(b) and (j)), the stock underlying the option is not treated as
owned by the individual who holds the option.
7.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. The grant and payment of the
Restricted Stock Units are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the Board in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (a) rights and obligations with respect to withholding
taxes, (b) the registration, qualification or listing of the shares of Company
Stock issued under the Plan, (c) changes in capitalization of the Company and
(d) other requirements of applicable law. The Board shall have the authority to
interpret and construe the Restricted Stock Units pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
8.No Employment or Other Rights. The grant of the Restricted Stock Units shall
not confer upon the Grantee any right to be retained by or in the employ or
service of the Company or any of its subsidiaries and shall not interfere in any
way with the right of the Grantee’s employer to terminate the Grantee's
employment or service relationship (if any) at any time. The right of the
Company or the Grantee’s employer to terminate at will the Grantee's employment
or service at any time for any reason is specifically reserved, subject to the
terms of any employment agreement then in effect between the Company or its
successor and the Grantee.
9.No Stockholder Rights. Neither the Grantee, nor any person entitled to receive
payment in the event of the Grantee's death, shall have any of the rights and
privileges of a stockholder with respect to shares of Company Stock, until
certificates for shares of Company Stock have been issued upon payment of
Restricted Stock Units, if applicable.


10.Assignment and Transfers. The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Stock Units or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Restricted Stock Units
by notice to the Grantee, and the Restricted Stock Units and all rights
hereunder shall thereupon become null and void. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company's parents, subsidiaries, and affiliates. This Agreement may
be assigned by the Company without the Grantee's consent.


11.Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof. For purposes of litigating any dispute that arises under this grant or
the Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of New Jersey, agree that such litigation shall be conducted in the
courts of Somerset County, New Jersey, or the federal courts for the United
States for the District of New Jersey, where this grant is made and/or to be
performed.


12.Section 409A of the Code. This Agreement and the Restricted Stock Units
granted hereunder are intended to fit within the "short-term deferral" exemption
from section 409A of the Code as set forth in U.S. Treas. Reg. § 1.409A-
1(b)(4). In administering this Agreement, the Company shall interpret this
Agreement in a manner consistent with such exemption. Notwithstanding any
provision in this Agreement to the contrary, if at the time of the payment the
Company has securities which are publicly-traded on an established securities
market and the Grantee is a "specified employee" (as defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments
otherwise payable under this Agreement to prevent any accelerated or additional
tax under section 409A of the Code, then the Company will postpone the payment
until 10 days after the end of the six-month period following the original
payment date. If the Grantee dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of section 409A of
the Code shall be paid to the personal representative of the Grantee's estate
within 60 days after the date of the Grantee's death. The determination of who
is a specified employee, including the number and identity of persons considered
specified employees and the identification date, shall be made by such Board or
its delegate in accordance with the provisions of sections 416(i) and 409A of
the Code. To the extent that any provision of the Plan would cause a conflict
with the requirements of section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. In no event shall the Grantee, directly or
indirectly, designate the calendar year of payment. This Agreement may be
amended without the consent of the Grantee in any respect deemed by the Board to
be necessary in order to preserve compliance with section 409A of the Code.
13.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at 135 Route 202/206,
Suite 11, Bedminster, New Jersey 07921, U.S.A., and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Company, or to such other address as the Grantee may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service or with such other delivery service that is reasonably
anticipated to ensure delivery from outside the United States.
14.The Company's Rights. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Company Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.
15.Amendment. This Agreement may be amended from time to time by the Board in
its discretion; provided, however, that this Agreement may not be modified in a
manner that would have a materially adverse effect on the Restricted Stock Units
as determined in the discretion of the Board, except as provided in the Plan or
in a written document signed by the Grantee and the Company.
16.Electronic Delivery of Documents. By executing the acceptance of this
Agreement, the Grantee (i) consents to the electronic delivery of this
Agreement, all information with respect to the Plan and the Restricted Stock
Units, and any reports of the Company provided generally to the Company's
stockholders; (ii) acknowledges that the Grantee may receive from the Company a
paper copy of any documents delivered electronically at no cost to the Grantee
by contacting the Company by telephone or in writing; (iii) further acknowledges
that the Grantee may revoke his or her consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledges that
the Grantee understands that he or she is not required to consent to electronic
delivery of documents.


17. Da ta Priva cy . The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Grantee’s employer, the Company
and its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.


The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, employee number,
employment status, date of birth, social security number or other identification
number, salary, nationality, job title, any shares of Company Stock or
directorships held, details of all Restricted Stock Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).


The Grantee understands that Data will be transferred to Morgan Stanley Smith
Barney or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Grantee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Grantee authorizes the Company, Morgan Stanley Smith Barney
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. The Grantee understands, however, that
refusing or withdrawing his or her consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.
18.No Future Entitlement. By executing the acceptance of this Agreement, the
Grantee acknowledges and agrees that: (i) the grant of the Restricted Stock
Units is a one-time benefit which does not create any contractual or other right
to receive future grants of Restricted Stock Units, or compensation in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past; (ii) all determinations with respect to any such future
grants, including, but not limited to, the times when Restricted Stock Units
shall be granted or shall become vested, the maximum number of shares of Company
Stock subject to each grant of Restricted Stock Units, and the purchase price,
if any, will be at the sole discretion of the Board; (iii) the Restricted Stock
Units and the shares of Company Stock subject to the Restricted Stock Units are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Grantee’s employer and are outside
the scope of the Grantee's employment or service contract, if any; (iv) the
Restricted Stock Units and shares of Company Stock subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any termination, severance,
resignation, redundancy, dismissal, end of service payments or similar payments,
or bonuses, long-service awards, pension or retirement benefits or similar
payments and in no event should be considered compensation for, or relating in
any way to, past services for the Company, the Grantee’s employer, or any
subsidiary or affiliate of the Company; (v) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Restricted Stock
Units resulting from termination of the Grantee’s employment or service by the
Company or the Grantee’s employer (for any reason whatsoever and whether or not
in breach of local labor laws), and in consideration of the grant of the
Restricted Stock Units to which the Grantee is otherwise not entitled, the
Grantee irrevocably agrees never to institute any claim against the Company or
the Grantee’s employer, waives his or her ability, if any, to bring any such
claim, and releases the Company and the Grantee’s employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Grantee shall be
deemed irrevocably to have agreed not to pursue such claim and to execute any
and all documents necessary to request dismissal or withdrawal of such claims;
(vi) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time; (vii) the Grantee is voluntarily participating in the Plan; (viii)
the Restricted Stock Units and the shares of Company Stock subject to the
Restricted Stock Units are not intended to replace any pension rights or
compensation; (ix) the Restricted Stock Units grant and the Grantee’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any subsidiary of the
Company; and (x) the future value of the underlying shares of Company Stock is
unknown and cannot be predicted with certainty.
19.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition or sale of the
underlying shares of Company Stock. The Grantee is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.
20.Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


21.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
22.Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Units grant shall be subject to any special terms and conditions set forth
in any Appendix to this Agreement for the Grantee’s country. Moreover, if the
Grantee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Grantee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Company Stock acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Grantee to execute any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


[Signature Page Follows]





IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Agreement as of the Date of Grant.


GAIN CAPITAL HOLDINGS, INC.


By:     






By electronically acknowledging acceptance of this Agreement, the Grantee agrees
to be bound by the terms of the Plan and this Agreement. The Grantee hereby
agrees that all decisions and determinations of the Company with respect to the
Restricted Stock Units, whether by the Board, the Committee, or the Chief
Executive Officer of the Company, shall be final and binding.


Section 16 PRSU